Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to Application No. 17/227,475 filed 04/12/2021. It is also in response to information disclosure statement, IDS, filed 04/12/2021. 
Claims 1-8 are currently pending in this application, and all the claims are under full consideration. 
Foreign Priority Benefit
Acknowledgment is made of applicant’s claim to foreign priority benefit from Japanese Patent Application 2020-074905 filed 04/20/2020. A certified copy of the priority document has been filed and is made of record. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2021 has been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed and signed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Drawings
The drawings filed on 04/12/2021  are acceptable for examination purposes.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in   public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keisuke et al. (JP 2012009317; cited in the information disclosure statement filed 04/12/2021, and hereafter called JP ‘317)
Regarding claim 1, 4, 5 and 8 JP ‘317 discloses a lithium secondary battery (JP ‘317 Fig. 2, paragraph 0008) equivalent to the power storage cell as recited in claim 1 and 5, and  battery pack containing multiple rechargeable (i.e. secondary) lithium-ion batteries (JP ‘317 Fig. 1, paragraph 0011) considered equivalent to the power storage device comprising a plurality of power storage cell, i.e. secondary batteries, recited in claim 4 and 8. 
The lithium ion battery has a battery can 36 (JP ‘317 Fig. 2, paragraph 0008) equivalent to the housing. The battery can 36 or battery housing including a bottom surface and side surfaces defining an inner space (JP ‘317 Fig. 3, paragraph 0017, 0030) and an electrode body accommodated in the inner space of the battery can 36 or housing (JP ‘317 paragraph 0017, 0033).
The battery can 36 or housing has a gas discharge valve 38 on the side surface of the battery can (JP ‘317 Fig. 3, Abstract, paragraph 0028, 0029 ). 
The bottom surface of the  battery can 36 or housing has a first width along a first direction and a second width along a second direction and the second width being smaller than the first width (JP ‘317 Fig. 2, 3). The side surface of the battery can (i.e. housing) include a first side surface and a second side surface that are respectively located at ends of the battery can 36, i.e.  battery housing,  in the first direction (JP ‘317 Fig. 3). 
As recited in claim 5 the electrode body is formed by winding around a winding axis a sheet-like laminate including a positive electrode, and a negative electrode and the wound electrode group has a flat winding structure (JP ‘317 Fig. 3, 4, paragraph 0008, 0018), and the electrode body is accommodated in the inner space of the battery can 36 (JP ‘317 Fig. 3, 0017). 
The electrode body is accommodated in the battery can 36 (JP ‘317 Fig. 3, paragraph 0017), and form an upper clearance on a side opposite the bottom surface, and a side clearance between the electrode body and the two side surfaces (JP ‘317 Fig. 6, 12-14).
The gas discharge valves 38 include a first discharge valve provided on a first surface side, and a second discharge valve on a second side surface (JP ‘317 Fig. 13, 14), and at least a portion of an opening of the first discharge valve is located at a region of the first side surface to which the upper clearance is projected, i.e. a region in proximity to the upper clearance, and the opening of the second discharge valve is located at a region of the second side surface to which the upper clearance is projected, i.e. a region in proximity to the upper clearance (JP ‘317 Fig. 14). 
The secondary battery cells in the battery pack (equivalent to the power storage device), are arranged in an arrangement direction orthogonal to the direction in which the first discharge valve and the second discharge valve face each other (JP ‘413 Fig.1) as recited in claim 4 and 8. 
Regarding claim 2 and 6 JP ‘317 discloses the bottom surface of the battery can 36, i.e. the battery housing, has a rectangular shape (JP ‘317 Fig. 2, 3, paragraph 0017)   
Regarding claim 3 and 7 JP ‘317 discloses the battery is a lithium-ion battery (JP ‘317 paragraph 0008, 0011, 0019).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722